Title: Henry Northup to James Madison, 13 July 1834
From: Northup, Henry
To: Madison, James


                        
                            
                                Venerable Sir 
                            
                            
                                
                                    Washington City
                                
                                 13th of July 1834
                            
                        
                        
                        I have long Anxiously sought information relative to the family of the Revd Samuil Findley President of
                            Princetown Collidge and who diparted this life in 1766 his family At that time living in Princetown. I recently saw a
                            publication in A News paper relative to the Revd. Nathan Perkins which stated that he Graduated at Princetown in 1769. I
                            immediately wrote him And yesterday received his Answer Stating that he knew nothing of President Finleys family save and
                            except one son Ebenezer who went part of a year to the Grammar School. That he recollects he had a defect in his Mouth or
                            organs of Speech: but he has referred me to you who he says was a fellow student except that you were one year before him
                            and probably have some knowlidge of his family. Will you Sir do me the particular kindness to write me as early as Convenient And let me know if you had any knowlidge of the Childrin of Prest Finley And if
                            so their names And if known in the Order in which they stood As to Age And particularly if you
                            had any knowledge of Ebenezer And have any recollection of Any Contraction or Defect in his mouth—Should you sir know of
                            Any person At this Day living who would probably know them will you sir Please give their name and Residence And truly
                            oblige sir Yours Respectfully
                        
                        
                            
                                Henry Northup
                            
                        
                    